IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39764

STATE OF IDAHO,                                   )      2012 Unpublished Opinion No. 758
                                                  )
       Plaintiff-Respondent,                      )      Filed: December 7, 2012
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
CHRISTOPHER KEITH COLE,                           )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order granting I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Christopher Keith Cole pled guilty to stalking in the first degree. Idaho Code §§ 18-
7905, 18-7906(2)(a). The district court sentenced Cole to a unified term of five years, with a
minimum period of confinement of two years. Cole filed a timely Idaho Criminal Rule 35
motion for a reduction of sentence, requesting that the district court place him in the retained
jurisdiction program. The district court granted the motion, vacated Cole’s sentence, and ordered
a psychological evaluation. At the subsequent resentencing hearing, the district court imposed a
unified sentence of five years with two years determinate and retained jurisdiction. Cole appeals
asserting that the district court erred by not further reducing his sentence under Rule 35.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. Thomson v. Olsen, 147 Idaho 99, 106, 205

                                                 1
P.3d 1235, 1242 (2009). One may not complain of errors one has consented to or acquiesced in.
Id. In short, invited errors are not reversible. Id. This doctrine applies to sentencing decisions
as well as rulings made during trial. State v. Leyva, 117 Idaho 462, 465, 788 P.2d 864, 867 (Ct.
App. 1990). Having requested the sentencing determination he received, Cole cannot now
challenge the district court’s sentencing determination as an abuse of the court’s discretion.
       Therefore, the district court’s order granting Cole’s I.C.R. 35 motion is affirmed.




                                                 2